IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-50093
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DARRELL LENARD BATES,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-93-CR-181
                         - - - - - - - - - -
                            June 12, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Nothing in the record in the instant case casts any doubt on

the appropriateness of the district court's denial of the

innominate motion filed by Darrell Lenard Bates.     Because the

instant appeal is frivolous, it is dismissed.   See 5th Cir.

R. 42.2.   All pending motions are denied as moot.

     APPEAL DISMISSED; ALL PENDING MOTIONS DENIED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.